 608DECISIONSOF NATIONALLABOR RELATIONS BOARDLocalUnion#612, InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Ind.andAAA MotorLines, Inc.Case 10-CC-912June 14, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 25, 1974, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief, and the ChargingParty filed cross-exceptions and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Local Union #612,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, a/w Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind.,Birmingham,Alabama, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEBENJAMINK. BLAcxBURN, Administrative Law Judge:The charge in this case was filedon October 24, 1973.1 Thecomplaint was issuedon November 9. The hearing washeld on November28 in Birmingham,Alabama.The principalissue litigatedwas whetherambulatorypicketing undertakenby Respondentin the course of astrikeagainst the ChargingPartymet the Board'sMooreDry Dock2standards.For thereasons setforth below, IiAll dates are 1973.sSailors'Union of the Pacific, AFL (Moore Dry Dock Company),92find that it did not, that the manner in which the ChargingParty did picket establishes its secondary objective, andthat,therefore,the Charging Party has violated Section8(bX4Xi) and (ii)(B) of the National Labor Relations Act,as amended.Upon the entire record,and after due consideration oforal argument and briefsfiled byall parties, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONThe Charging Party, an Alabama corporation,is engagedat Birmingham,Alabama, in the intrastate transportationof motor freight.During the year justpriorto the issuanceof the complaint,it received gross revenues in excess of$50,000 from operations which are essential links in thetransportation of commodities in interstate commerce.Lee WayMotor Freight is engaged as a common carrierofmotor freight between and through various Statesincluding Alabama.Itmaintains a terminal in Birming-ham.CityDelivery and CartageCompanyand CooperTransfer Company are engaged as common carriers ofmotor freight within the State of Alabama.Each maintainsa terminal in Birmingham.Western Carloading Company is engaged in the forward-ing of interstate and intrastate freight. It maintains aterminal in Birmingham.B.F.Goodrich Company is engaged in the manufac-ture and sale of tires and other rubber products. Itmaintains a warehouse and distribution center in Birming-ham.II.THE UNFAIR LABOR PRACTICESA.FactsRespondent struck the Charging Party on July 16. TheCharging Party retained Western Security Service to guardits terminal.Inmid-September Respondent decided to resort toambulatory picketing of the Charging Party's trucks. Itformed three teams of two pickets each. It provided themwithsignswhich read "Teamster Local 612, On Strike,AAA Motor Lines, Unfair Labor Practices." SamuelWebb, Respondent's president and business manager,instructed the pickets that they were to follow the ChargingParty's trucks and picket them wherever they stopped topick up or drop off freight. He told them to requestpermission to enter the terminals at which the trucks calledand picket near the Charging Party's trucks. If they weredenied such permission, Webb told the pickets, they wereto picket at the entrance to the terminal.From the beginning of ambulatory picketing throughOctober 15, the roving pickets frequently, although notalways, failed to followWebb's instructions. Occasionsduring this period on which the pickets failed to askpermission to come on the property of a neutral employerNLRB 547211NLRB No. 94 LOCAL 612,TEAMSTERS609before beginning to picket at some distance from theCharging Party's truck which was loading or unloading onthat property involved Western Carloading, City Delivery,Cooper Transfer, Goodrich, and Lee Way.Western Carloading's terminalhas a city street on oneside of it and a railroad track on the other. There is nofence between the street and the building.Dimensions aresuch thatlargerigs backed up to the dock extend beyondWestern Carloading's property and onto the street. On fiveor six occasions prior to October 16, work stoppages of 10or 15 minutes occurred when Respondent's picketsappeared at the terminal. On each occasion, the picketswalked in the street parallel to the loading dock for adistance substantiallybeyond that part of the dockoccupied by the Charging Party's truck. On each occasion,the pickets did not enter the terminal and attempt to talk toany official ofWestern Carloading before beginning topicket.On each occasion, as soon as William Robertson,Western Carloading's terminal manager, became awarethat his employees and the employees of trucking compa-nies otherthan the Charging Party had stopped working,he went to the pickets and asked them to walk only in frontof the Charging Party's truck. On each occasion, thepickets complied and the work stoppage came to an end.The pickets told Robertson they had been waiting forsomeone to come out and tell them to picket in front of thetruck.The building at City Delivery's terminal runs perpendic-ular to the street. The nearest door on the loading dock ismore than 50 feet from the street. There are two drivewaysfrom the street onto the property. Visits to City Delivery'sterminalby Charging Party's trucks and their pickets werea daily occurrence between mid-September and October15.On each occasion, the pickets walked on the street infront of whichever driveway the Charging Party's truckhappened to be closest to. On each occasion, John Weldon,City Delivery's general manager, went to the pickets andasked them to come in and picket at the truck or leave. Ontwo or threeoccasions,they came in. Other times theysimply left, usually as the Charging Party's truck wasleaving.Cooper Transfer's terminal is located on a frontage roadwhich runs parallel to an interstatehighway. On October13,Respondent's roving pickets walked on the road at theentrance to the terminal approximately 250 feet from thespot where the Charging Party's truck was parked. Thepickets did not ask permission to enter Cooper Transfer'sterminal and picket near the truck. Cooper Transfer'sterminal manager only became aware of the situation whenEarlDove, the Charging Party's president, called thepickets to his attention and suggested the manager call theCharging Party's attorney for advice about how to handlethe situation.The record does not indicate what, ifanything,the manager did.Goodrich's distribution center is located on GoodrichBoulevard. Trucks turning onto Goodrich's property fromthe boulevard travel more than 100 feet before they get tothe building. Drivers must get a ticket indicating which ofthe building's 27 doors they are to use before they park atthe loading dock. Between mid-September and October 15,each time one of the Charging Party's trucks arrived at thedistribution center, Respondent's roving pickets drove ontothe property behind it. As the truckdriver stopped andwent into the building to get his door ticket, the picketsdrove past the building, honking their horn and wavingtheir picket sign. They went back to the driveway entrance,parked, and picketed along GoodrichBoulevardacross thedriveway. Employees of truckingcompaniesother than theCharging Party stopped work and joined them there.Trucks arriving at the drivewayentrancewhile the picketswere there did not enter. Some parkeduntilthe pickets left.Others entered through the exit driveway. On one occasionduring this period,KennethHowd, manager of thedistribution center, went to the pickets and invited them tocome onto the property and picket directly in front of theCharging Party's truck. They did so.The setup at Lee Way's terminal is similar to CityDelivery's.The technique used there by Respondent'spickets wassimilar tothat used at Goodrich. On severaloccasionsprior to October 16 the pickets drove into theterminalbehind the Charging Party's truck, circled thebuilding as they honked and waved their sign, drove offLee Way's property, parked, and picketed at the entrance.Since the General Counsel_ .does not rely on them asevidence of unfair labor practices committed by Respon-dent, I make no findings with respect to incidents whichoccurred on September 11 (apparently the first day ofambulatory picketing)at the terminalof East Texas MotorFreightLines and the store of Roommakers CarpetCompany and on October 15 at the terminal of GordonsTransports, Inc.The Charging Party beganusing armedguards on itstrucks on October 16. It asked Western Security Service toprovide an armed guard for each of its trucks. Since theCharging Party dispatches between 21 and 25 trucks eachday,Western could not meetitsneedsimmediately.Consequently, on October 16, 17, and 18some five or sixtrucks were manned by a driver and a guard armed with apistol.(One guard showed up with a shotgun. RollieKilgore, the Charging Party's terminal manager, told himhe was not riding shotgun for Wells Fargo in the Old Westand ordered him to get rid of it. The record does notindicate whether Kilgore caught him before he went out onone of the Charging Party's trucks or after.) The remainderof the trucks were manned by two drivers, neither of themarmed.Because ofprotestswhich immediately begancoming infrom the managers of other terminals about theCharging Party's truckscoming ontotheir property witharmed guards on them, the Charging Party told Westernthat it wanted an unarmed guard on each truck. Westernprotested at sending its men out without weapons. It wasfinally decided that each guard would carry a can of mace.From October 19 until November 23, when the ChargingParty removed guards from its trucks, guards supplied byWestern carrieda can of maceon their belts.Westerncontinued to augment its guard force to the point where,approximately a week and a half after October 16, it wasable to supply a guard for each truck. In the interim, thetrucks which did not carry Western guards continued to bemanned by two drivers.On and after October 16 Respondent's roving picketssaid they were afraid of violence because of guns on the 610DECISIONSOF NATIONALLABOR RELATIONS BOARDCharging Party's trucks when they declined invitations topicket close to them.One such incident occurred at theterminal of MasonDixon Lines,another interstate com-mon carrier,on October 18. (The only time prior toOctober 16 that the Charging Party's roving picketsshowed up at Mason Dixon's terminal was in September.Theyfirstasked permission of Gerald Lewis,terminalmanager, to picket in front of the truck and got it. Theypicketed"between the headlights"and left when the truckleft.)One of Respondent's business agents,A. E. Yarbor-ough,told Lewis there was a gun on the Charging Party'struck and his men were afraid of violence. Yarborough ledmembers of Respondent some distance down the dockwhere they waited in the terminal yard while Lewis tried tofind out whether there was, in fact,a gun.Workresumedwhen the truck left. A similar incident at WesternCarloading's terminal on October 19 caused a partial workstoppage for more than an hour. Only the Charging Party'semployees and the employees of nonunion truckingcompanies continued to work.Sometime after October 16, the roving pickets declinedinvitations to picket"between the headlights" at Good-rich's distribution center, City Delivery's terminal, and LeeWay'sterminal on the groundtheyfeared violence becausethey thought there was a gun on the Charging Party'struck. At the latter location, they accepted the invitation tothe extent of coming into the terminal but picketedhalfway between entrance and truck.Respondent stopped its ambulatory picketing aroundNovember 5, after a petition for a 10(1) injunction wasfiled against it.B.Analysis and ConclusionsThe Board has established itsMoore Dry Dockstandardsas a measure of whether,in a common situs situation, thenature of the picketing is itself sufficient to establish thepicketing union's secondary objective. If the picketingmeets the following four tests,the picketing is presumptive-ly primary although, of course, other evidence may stillprove a secondary objective:1.The picketing is strictly limited to times whenthe situs of dispute is located on the secondaryemployer'spremises.2.At thetimeof the picketing the primaryemployer is engaged in its normal business at the situs.3.The picketing is limited to places reasonablyclose to the location of the situs.4.The picketing discloses clearly that the dispute iswith the primary employer.Here,there is no dispute that Respondent's manner ofpicketing the Charging Party at locations other than itsown terminal met tests 1, 2, and 4. The issue is whether itmet test 3.The thrust of Respondent's argument that it limited itspicketing to places reasonably close to the location of thesitus is "that in practically every incident where the picketswere asked to come onto the premisesthey eithercompliedor left the area." As support for this proposition it reliesespecially onTruck Drivers & Helpers Local Union No. 592,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (EstesExpress Lines, Inc.),181 NLRB 790, where, according toRespondent's brief:The Board found the respondent union not guilty ofviolation of Section 8(b)(4)(i)and (ii)(B). In everyincident recited therein the picketing was conducted ontheoutsideof the neutral carrier's gates withoutpermission having been sought to come to the dock. Inthat case the pickets arrived with the non-strikingemployer's truck,picketed while the truck was on theneutral employer's premises,and left when the neutral[sic; I assume Respondent's counsel intended to use theword "primary" here] employer's truck left. The Boardheld that this was not violative of the Act.However,inEstes Express,as the Board's recital of therelevant facts makes clear:The recordalso showsthat on February 17, aMonday, Respondent sent letters, explaining that itwould engage in ambulatory picketing,to the approxi-mately 125 secondary employers likely to be affected.These employers were advised in the letter that thepicketing would conform toMoore Dry Dockstand-ards,and that it would be directed exclusively at Estesemployees.Permission was sought to enter their premisesin order to picket the Estes drivers more closely.Theseemployers were informed that,if this permission weredenied,picketing outside their gates would occur. Inconcluding,the letter requested the cooperation of thesecondary employer, and asked that he cease doingbusiness with Estes during the course of the strike. Theletterasked the addressee not to consider this a"threat," but stated that his cooperation would "greatlyassist in forcing Estes Express Lines to enter into acontract"for its employees.Such was the factual background when, on February18,Respondent,having waited a day to allow theletters to reach secondary employers,began its ambula-tory picketing. [Emphasis supplied.]The issue in this case boils down to a question of whetherthe initiative lies with picketing union to ask permission topicket between the headlights or with picketed neutralemployer to issue such an invitation before picketing at theentrance to the neutral'spremises is "limited to placesreasonably close to the location of the situs."Estes Express,I think,stands for the proposition that it lies with thepicketing union. Since the Charging Party did not take theinitiative,its picketing failed to meet the third test set forthinMoore Dry Dockand is, thus, evidence proving theCharging Party's secondary objective. Additional evidenceis found in the conduct of the pickets at Goodrich and LeeWay in drivingonto the neutral's premises and signallingemployees working there,with horn and sign,to join themat the entrance.I find,therefore,that Respondent violatedSection8(bX4)(i)and (iiXB)of the Act by picketing theCharging Party at the premises of Lee Way Motor Freight,CityDelivery and Cartage Company, Cooper TransferCompany,Western Carloading Company, and B. F. LOCAL 612,TEAMSTERSGoodrich Company with an object of forcing or requiringLeeWay Motor Freight, City Delivery and CartageCompany, Cooper Transfer Company, Western Carload-ing Company, and B. F. Goodrich Company to ceasedoing businesswith the Charging Party.SinceIhave found Respondent violated the Act by itsactivitiesprior to the time the Charging Party began usingarmed guards on its trucks, I do not reach the issue ofwhether, after the Charging Party provided grounds for thepickets reasonably to fear danger to their persons, thepickets could refuse to picket between the headlights andremain at the entranceswithout violating rule 3.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.AAA Motor Lines, Inc., Lee Way Motor Freight,CityDelivery and Cartage Company,CooperTransferCompany,WesternCarloadingCompany, and B. F.Goodrich Company are employers engaged in commerceand persons engaged in commerce or in an industryaffecting commerce within the meaning of Section 2(6) and(7) and Section 8(b)(4)(i) and (ii) of the Act.2.LocalUnion # 612, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind.,is a labor organization within the meaning of Section 2(5)of the Act.3.By picketing the Charging Party at the premises ofLeeWay Motor Freight, City Delivery and CartageCompany, Cooper Transfer Company, Western Carload-ingCompany, and B. F. Goodrich Company with anobject of forcing or requiring Lee Way Motor Freight, CityDelivery and Cartage Company, Cooper Transfer Compa-ny,Western Carloading Company, and B. F. GoodrichCompany tocease doing businesswith the Charging Party,Respondent has violated Section 8(b)(4)(i) and (ii)(B) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERSLocalUnion#612,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind.,its officers,agents,and representatives,shall:1.Cease and desist from:(a) PicketingAAA MotorLines,Inc., at the premises ofLeeWay Motor Freight,CityDelivery and Cartage611Company, Cooper Transfer Company, Western Carload-ing Company, B. F. Goodrich Company, or any other,person engaged in commerce or in an industry affectingcommerce with an object of forcing or requiring Lee WayMotor Freight, City Delivery and Cartage Company,Cooper Transfer Company, Western Carloading Compa-ny, B. F. Goodrich Company, or any other person engagedin commerce or in an industry affecting commerce to ceasedoing business with AAA Motor Lines, Inc.(b) In any like or related manner, engaging in, orinducing the employees of any person engaged in com-merce or in an industry affecting commerce to engage in, astrike or refusal in the course of his employment to use,manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, orto perform any services, where an object thereof is to forceor require any person engaged in commerce or in anyindustry affecting commerce to cease doing business withAAA Motor Lines, Inc.(c) In any like or related manner, threatening, coercing,or restraining any person engaged in commerce or in anindustry affecting commerce, where an object thereof is toforce or require any person engaged in commerce or in anindustry affecting commerce to cease doing business withAAA Motor Lines, Inc.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its offices and meetings halls copies of theattached noticemarked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b)Mail signed copies of the attached notice marked"Appendix" to the Regional Director for posting atfacilitiesofAAA Motor Lines, Inc., Lee Way MotorFreight,CityDelivery and Cartage Company, CooperTransfer Company, Western Carloading Company, and B.F. Goodrich Company, provided said companies choose topost said notices.(c)Notify the Regional Director for Region 10, iiiwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.4In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." 612DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated Federal law by the manner in whichwe picketed AAA Motor Lines, Inc., at the premises ofother companies, we hereby notify you that:WE WILL NOT picket AAA Motor Lines, Inc., at thepremises of Lee Way Motor Freight, City Delivery andCartage Company, Cooper Transfer Company, West-ern Carloading Company, B. F. Goodrich Company, orany other person engaged in commerce or in anindustry affecting commerce with an object of forcingor requiring Lee Way Motor Freight, City Delivery andCartage Company, Cooper Transfer Company, West-ern Carloading Company, B. F. Goodrich Company, orany other person engaged in commerce or in anindustry affecting commerce to cease doing businesswith AAA Motor Lines, Inc.WE WILL NOT, in any like or related manner, engagein,or induce the employees of any person engaged incommerce or in an industry affecting commerce toengage in,a strike or refusal in the course of hisemployment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles,materials, or commodities, or to perform any services,where an object thereof is to force or require anyperson engaged in commerce or in an industry affectingcommerce to cease doing business with AAA MotorLines, Inc.WE WILL NOT, in any like or related manner,threaten, coerce, or restrain any person engaged incommerce or in an industry affecting commerce, wherean object thereof is to force or require any personengaged in commerce or in an industry affectingcommerce to cease doing business with AAA MotorLines, Inc.DatedByLOCAL UNION #612,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, A/WINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, IND.(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 2102CityFederalBuilding,2026 Second Avenue North,Birmingham, Alabama 35203, Telephone 205-325-3877.